          Case 2:13-cv-05195-JD Document 347 Filed 01/24/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BUSYSTORE LIMITED IN LIQUIDATION,                     Civil Action No.: 2:13-CV-05195
and BERGFELD CO. LIMITED,

                    Plaintiffs,

        v.

CUSHMAN & WAKEFIELD OF
PENNSYLVANIA, INC., BLANK ROME
LLP,

                    Defendants.


CUSHMAN & WAKEFIELD OF
PENNSYLVANIA, INC.,

                    Third-Party Plaintiff,

        v.

CHAIM ZEV LEIFER, HESKEL KISH, and
JFK BLVD. ACQUISITION G.P., LLC,

                    Third-Party Defendants.


        TRIAL MEMORANDUM OF DEFENDANT/THIRD-PARTY PLAINTIFF
              CUSHMAN & WAKEFIELD OF PENNSYLVANIA, INC.

       Pursuant to the Court’s Second Amended Scheduling Order (ECF 261), Defendant/Third-

Party Plaintiff Cushman & Wakefield of Pennsylvania, Inc. (“C&W”) submits the following trial

memorandum setting forth the legal issues in the case. The factual discussion of the case set forth

in C&W’s Amended Pretrial Memorandum (ECF 263) is incorporated here by reference. For

purposes of brevity, this final trial memorandum discusses the facts of the case only to the extent

necessary to contextualize the legal issues set forth below.


                                                 1
            Case 2:13-cv-05195-JD Document 347 Filed 01/24/20 Page 2 of 4




       In addition, this trial memorandum does not address the various legal issues raised by C&W

regarding the admissibility of evidence at trial. Those issues are collectively discussed in C&W’s

Motions in Limine Nos. 1 through 11, filed on November 22, 2019.

                           LEGAL ISSUES INVOLVED IN THE CASE
       A.      Plaintiffs cannot recover on their fraudulent misrepresentation claim against C&W
               because neither Plaintiffs nor their agent, Berish Berger, was an intended user of
               C&W’s Appraisal.
       B.      Plaintiffs cannot prove the elements of their fraudulent misrepresentation claim
               against C&W by clear and convincing evidence.
               1.     Plaintiffs cannot establish justifiable reliance because they cannot show
                      that they acted reasonably when they decided to send funds to Weinstein in
                      January 2007.
               2.     Plaintiffs cannot establish that C&W falsely represented that there were no
                      height restrictions applicable to the River City Property as of the effective
                      date of the Appraisal.
               3.     Plaintiffs cannot carry their burden to prove causation by clear and
                      convincing evidence.

                      a.      Plaintiffs cannot prove that any alleged misrepresentation by C&W
                              was the cause of their loss because the factual and legal cause of
                              their injury was Eli Weinstein.

                      b.      Weinstein’s religious affinity Ponzi scheme was the superseding
                              cause of Plaintiffs’ loss.

               4.     Plaintiffs cannot prove that C&W’s Appraisers intended to induce Plaintiffs
                      to rely on the Appraisal.
               5.     Plaintiffs cannot prove that the Appraisal was misleading in its opinion of
                      value and statement of compliance with professional standards, and, even if
                      true (which they are not) neither caused the theft of Plaintiffs’ money.
               6.     Plaintiff Bergfeld cannot recover the $5 million it transferred to Weinstein
                      because the facts at trial will show that the transfer was made for the 2040
                      Market Street purchase.

       C.      If C&W is found liable, it will prevail on its indemnification claim against Third-
               Party Defendant JFK BLVD Acquisition GP LLC because JFK provided the
               Appraisal to others including Plaintiffs in breach of the engagement letter with
               C&W.
                                                2
        Case 2:13-cv-05195-JD Document 347 Filed 01/24/20 Page 3 of 4




Dated: January 24, 2020                  Respectfully Submitted By:

                                             /s/ Nathan P. Heller
                                             Jayne A. Risk
                                              jayne.risk@dlapiper.com
                                             Nathan P. Heller
                                              nathan.heller@dlapiper.com
                                             DLA PIPER LLP (US)
                                             One Liberty Place
                                             1650 Market Street, Suite 5000
                                             Philadelphia, PA 19103
                                             Phone: (215) 656-3300
                                             Fax:       (215) 656-3301

                                         Attorneys for Defendant/Third-Party Plaintiff
                                         Cushman & Wakefield of Pennsylvania, Inc.




                                     3
         Case 2:13-cv-05195-JD Document 347 Filed 01/24/20 Page 4 of 4




                              CERTIFICATE OF SERVICE
      I certify that on January 24, 2020, I caused a copy of the foregoing trial memorandum to

be served via the Court’s CM/ECF system on:

             Morrison Cohen LLP
             Attn: Brett D. Dockwell and Danielle C. Lesser
             909 Third Avenue
             New York, NY 10022
             bdockwell@morrisoncohen.com
             dlesser@morrisoncohen.com
             Brown Stone Nimeroff LLC
             Attn: Mary Kay Brown, Jami Nimeroff, and Raymond McGarry
             Two Commerce Square,
             2001 Market Street
             Philadelphia, PA 19103
             mkbrown@bsnlawyers.com
             jnimeroff@bsnlawyers.com
             rmcgarry@bsnlawyers.com
             Attorneys for Plaintiffs

             Law Offices of Andrew Teitelman, P.C.
             Attn: Andrew Teitelman
             380 Red Lion Rd., Ste. 380
             Huntingdon Valley, PA 19006
             ateitelman@teitelaw.com
             Attorney for Third-Party Defendant JFK BLVD Acquisition GP, LLC



                                                  By: /s/ Nathan P. Heller
                                                      Nathan P. Heller




                                              4
